Opinion by
Mr. Justice Bean,
The only question for consideration in this case is Whether a person summoned on a special venire from the *171body of the county to complete a jury in a case on trial, who attends court in obedience to the process, is entitled to juror’s fees under the statute, if he does not serve on the jury. The statute provides that a juror’s fees for “ attendance upon a court of record ” shall be two dollars per day, and that a talesman acting as a juror is entitled to the same per diem as one[regularly summoned: Code, § 2318. It will be observed that the law does not require that a talesman shall serve on a jury before he is entitled to the per diem, but that acting as a juror shall be sufficient. The contention for the defendant is that, although a person summoned from the body of the county on a special venire may attend court in obedience to its process, he does not act as a juror unless he is accepted and sworn in the particular case for which he has been summoned. We are unable to concur in this view. The law authorizes the court, if a sufficient number of jurors cannot bo obtained from the regular panel, to order the sheriff to summon as many qualified persons as may be necessary to complete the jury, either from the bystanders or the body of the county. When a talesman is thus summoned from the bystanders, it is manifest he can in no sense be said to be acting as a juror unless he is accepted and serves on tho jury. His presence in court is his own voluntary act, and not pursuant to any process of the court, nor by its order. He is not deprived of any time, nor caused any loss or damage by simply being called and examined on his voir dire; but when he is summoned from the body of the county on a special venire he is compelled to neglect his own private business to attend court as a juror only in obedience to its order, however inconvenient it may be to him, and often at considerable trouble and expense, and when he does so we think he is acting as a juror within the meaning of the law and entitled to compensation as such, although he may not actually serve on the jury. *172Citizens are not infrequently summoned on a special venire for jury duty from distant parts of a county, and compelled, at considerable expense and loss of time, to attend court, and there remain until excused, and it is but a matter of simple justice that they should be paid a reasonable compensation for their services. In the absence of an express declaration of the statute, we are unwilling to hold that such persons are not acting as jurors within the meaning of section 2348, and not entitled to compensation as such. The judgment of the court below will therefore be reversed, and the cause remanded.
Reversed.